              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

DEWHITE D. JOHNSON,

                     Plaintiff,
                                                   Case No. 18-CV-915-JPS
v.

ALEX EVERSON,
                                                                  ORDER
                     Defendant.


1.    INTRODUCTION

      On August 24, 2018, the Court screened Plaintiff’s amended

complaint, his operative pleading. (Docket #15). The amended complaint

alleges that Defendant was deliberately indifferent to Plaintiff’s serious

medical needs, namely that Defendant failed to report Plaintiff’s medical

condition to prison medical staff. Id. at 3. On February 21, 2019, Defendant

moved for summary judgment on the basis of Plaintiff’s failure to exhaust

his administrative remedies as required by the Prison Litigation Reform Act

(“PLRA”). (Docket #21). Plaintiff’s response to the motion was due on or

before March 25, 2019. Civ. L. R. 7(b). That deadline has passed and no

response has been received. The Court could summarily grant Defendant’s

motion in light of Plaintiff’s non-opposition. Civ. L. R. 7(d). However, as

explained below, Defendant also presents a valid basis for dismissing

Plaintiff’s claim. For both of these reasons, Defendant’s motion must be

granted.

2.    STANDARD OF REVIEW

      Federal Rule of Civil Procedure 56 provides that the court “shall

grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A fact is “material” if it “might affect the outcome of the suit”

under the applicable substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute of fact is “genuine” if “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Id. The

court construes all facts and reasonable inferences in the light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016).

3.     BACKGROUND

       3.1    Plaintiff’s Failure to Dispute the Material Facts

       The relevant facts are undisputed because Plaintiff failed to dispute

them. In the Court’s scheduling order, entered September 18, 2018, Plaintiff

was warned about the requirements for opposing a motion for summary

judgment. (Docket #19 at 3). Accompanying that order were copies of

Federal Rule of Civil Procedure 56 and Civil Local Rule 56, both of which

describe in detail the form and contents of a proper summary judgment

submission. In Defendant’s motion for summary judgment, he too warned

Plaintiff about the requirements for a response as set forth in Federal and

Local Rules 56. (Docket #21). Plaintiff was provided with additional copies

of those Rules along with Defendant’s motion. Id. at 3–12. In connection

with his motion, Defendant filed a supporting statement of material facts

that complied with the applicable procedural rules. (Docket #24). It

contained short, numbered paragraphs concisely stating those facts which

Defendant proposed to be beyond dispute, with supporting citations to the

attached evidentiary materials. See id.




                                  Page 2 of 6
       Plaintiff did not file a response to Defendant’s statement of facts, or

anything for that matter, in opposition to Defendant’s motion for summary

judgment. Despite being twice warned of the strictures of summary

judgment procedure, Plaintiff ignored those rules by failing to properly

dispute Defendant’s proffered facts with citations to relevant, admissible

evidence. Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003). Though the Court

is required to liberally construe a pro se plaintiff’s filings, it cannot act as his

lawyer, and it cannot delve through the record to find favorable evidence

for him. Thus, the Court will, unless otherwise stated, deem Defendant’s

facts undisputed for purposes of deciding his motion for summary

judgment. See Fed. R. Civ. P. 56(e); Civ. L. R. 56(b)(4); Hill v. Thalacker, 210

F. App’x 513, 515 (7th Cir. 2006) (noting that district courts have discretion

to enforce procedural rules against pro se litigants).

       3.2     Exhaustion of Prisoner Administrative Remedies

       It is helpful to review how the PLRA’s exhaustion requirement plays

out in the Wisconsin prison system prior to relating the relevant facts. The

PLRA establishes that, prior to filing a lawsuit complaining about prison

conditions, a prisoner must exhaust “such administrative remedies as are

available[.]” 42 U.S.C. § 1997e(a). To do so, the prisoner must “file

complaints and appeals in the place, and at the time, the prison’s

administrative rules require,” and he must do so precisely in accordance

with those rules; substantial compliance does not satisfy the PLRA. Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002); Smith v. Zachary, 255 F.3d

446, 452 (7th Cir. 2001); Burrell v. Powers, 431 F.3d 282, 284–85 (7th Cir. 2005).

Failure to exhaust administrative remedies is an affirmative defense to be

proven by Defendant. Westefer v. Snyder, 422 F.3d 570, 577 (7th Cir. 2005).

Exhaustion is a precondition to suit; a prisoner cannot file an action prior to


                                   Page 3 of 6
exhausting his administrative remedies or in anticipation that they will

soon be exhausted. Hernandez v. Dart, 814 F.3d 836, 841–42 (7th Cir. 2016);

Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004). A lawsuit must be

dismissed even if the prisoner exhausts his administrative remedies during

its pendency. Ford, 362 F.3d at 398.

       The Wisconsin Department of Corrections (“DOC”) maintains an

Inmate Complaint Review System (“ICRS”) to provide a forum for

administrative complaints. Wis. Admin. Code DOC § 310.04. There are two

steps an inmate must take to exhaust their administrative remedies under

the ICRS. First, the inmate must file a complaint with the Institution

Complaint Examiner (“ICE”) within fourteen days of the events giving rise

to the complaint. Id. §§ 310.07(1), 310.09(6). A complaint filed beyond that

time may be accepted by the ICE, in their discretion, if the inmate shows

good cause. Id. § 310.07(2). The inmate is required to expressly seek leave to

file a late complaint and provide reasons for their tardiness. Id.

       The ICE may reject a complaint or, before accepting it, can direct the

inmate to “attempt to resolve the issue.” See id. §§ 310.08; 310.09(4);

310.11(5). If the complaint is rejected, the inmate may appeal the rejection

to the appropriate reviewing authority. Id. § 310.11(6). If the complaint is

not rejected, the ICE issues a recommendation for disposing of the

complaint, either dismissal or affirmance, to the reviewing authority. Id. §§

310.07(2), 310.11.1 The reviewing authority may accept or reject the ICE’s

recommendation. Id. at § 310.07(3).

       Second, if the ICE recommends dismissal and the reviewing

authority accepts it, the inmate may appeal the decision to the Corrections

Complaint Examiner (“CCE”). Id. §§ 310.07(6), 310.13. The CCE issues a

recommendation to the Secretary of the Department of Corrections who


                                 Page 4 of 6
may accept or reject it. Id. §§ 310.07(7), 310.13, 310.14. Upon receiving the

Secretary’s decision, or after forty-five days from the date the Secretary

received the recommendation, the inmate’s administrative remedies are

exhausted. Id. §§ 310.07(7), 310.14.

       3.3    Relevant Facts

       At all times relevant, Plaintiff was an inmate at Green Bay

Correctional Institution and Defendant was correctional officer employed

there. Plaintiff alleges that he vomited in the dining hall on October 23,

2015. He claims that Defendant did not contact the Health Services Unit

after this incident. Plaintiff was later hospitalized and developed diabetes;

Plaintiff says the incidents are connected. While Plaintiff has filed

numerous inmate complaints during his time in the DOC’s custody, see

(Docket #25-1), he submitted none having to do with Defendant or the

claims in this case.

4.     ANALYSIS

       Plaintiff has not even begun his efforts to exhaust his administrative

remedies as to his claim against Defendant, much less completed that

process as required by the PLRA. Further, the time in which file an inmate

complaint about Defendant’s conduct passed long ago. Plaintiff’s failure to

exhaust is surprising, given that he has filed so many other inmate

complaints during his time in prison. Nevertheless, the record offered by

Defendant stands uncontradicted; Plaintiff’s administrative remedies are

not exhausted, and so this lawsuit must be dismissed.

5.     CONCLUSION

       Viewing the undisputed facts in the light most favorable to Plaintiff,

the Court is obliged to conclude that this lawsuit must be dismissed because




                                 Page 5 of 6
he failed to properly exhaust his administrative remedies. This action will,

therefore, be dismissed without prejudice.1

       Accordingly,

       IT IS ORDERED that Defendant’s motion for summary judgment

(Docket #21) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED without prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 29th day of March, 2019.

                                      BY THE COURT:



                                      ____________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




       1Although it seems unlikely that Plaintiff will be able to complete the ICRS
process for his claim at this late date, dismissals for failure to exhaust are always
without prejudice. Ford, 362 F.3d at 401.


                                    Page 6 of 6
